EXHIBIT 10.1

 

OXFORD INDUSTRIES, INC.

 

PERFORMANCE SHARE UNIT AWARD PROGRAM FOR FISCAL 2013

 

Terms and Conditions

 

1.              Establishment and Objectives

 

(a)                                 Establishment of the Program. The
Nominating, Compensation & Governance Committee (the “Committee”) of the Board
of Directors of Oxford Industries, Inc. (the “Company”) hereby establishes this
Fiscal 2013 Performance Share Unit Award Program (this “Program”) to provide for
awards (“FY13 Unit Awards”) in the form of Restricted Share Units pursuant to
Article 8 of the Oxford Industries, Inc. Amended and Restated Long-Term Stock
Incentive Plan (the “LTIP”). This document sets forth the terms and conditions
governing which FY13 Unit Awards shall be made and administered pursuant to this
Program. Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the LTIP.

 

(b)                                 Effective Date.  This Program is effective
as of April 5, 2013 (the “Effective Date”).

 

(c)                                  Objectives. This Program is intended to
attract, retain and motivate selected Employees of the Company and its
Subsidiaries by providing such Employees with a proprietary interest in the
long-term growth and financial success of the Company.

 

(d)                                 Term. This Program is effective beginning on
the Effective Date and shall terminate on the date all Unit Awards have either
been paid or forfeited.

 

2.              Administration

 

(a)                                 Committee Authority. The Committee shall
mean the committee described in Article 4 of the LTIP. The Committee shall have
all discretion and authority necessary or appropriate to administer this Program
and to interpret the provisions of this Program, including, but not limited to,
the terms providing for the manner in which EPS of the Company is to be
calculated.

 

(b)                                 Decisions Binding. All decisions,
determinations and actions of the Committee in connection with the construction,
interpretation, administration or application of this Program shall be final,
conclusive and binding on all persons, including the Company, its shareholders,
any Participant, and their respective estates and beneficiaries, and shall be
given the maximum deference permitted by law.

 

(c)                                  LTIP. All FY13 Unit Awards under this
Program shall, in addition to being subject to the terms and conditions set
forth herein, be subject to the additional terms and conditions of the LTIP, as
in effect on the Effective Date or as may be amended thereafter.  In the event
of any conflict between the terms of this Program and the terms of the LTIP, the
LTIP shall control.

 

(d)                                 No Individual Liability. No member of the
Committee or any officer of the Company shall be liable for any determination,
decision or action made in good faith with respect to this Program or any award
or payment under this Program.

 

3.              Participants and FY13 Unit Awards

 

(a)                                 Selection of Participants. The Committee, in
its sole discretion, shall select the Employees who shall become Participants in
the Program.

 

--------------------------------------------------------------------------------


 

(b)                                 Determination of Awards. The Committee shall
have sole discretion in determining the target number of Restricted Share Units
(and, as a percentage of such target number, the number of Restricted Share
Units that may be earned at threshold and maximum performance) subject to any
FY13 Unit Award granted to a Participant. The Committee shall initially grant
FY13 Unit Awards as of the Effective Date to Employees who are employed on the
Effective Date. Any person who becomes an Employee after the Effective Date may,
in the Committee’s discretion, receive an FY13 Unit Award, provided, that the
Committee shall not grant any FY13 Unit Awards on or after November 3, 2013.
Subject to the foregoing prohibition on grants of FY13 Awards on or after
November 3, 2013, any Employee may, in the Committee’s sole discretion, as a
result of an Employee’s promotion or for any other reason, receive an initial or
additional FY13 Unit Award following the Effective Date.

 

(c)                                  Payment Amount. Subject to the terms and
conditions of this Program, each FY13 Unit Award grants to a Participant the
right to earn the number of Restricted Share Units specified by the Committee
based upon the Company’s achievement of the applicable Performance Objectives
during the applicable Performance Period.

 

(d)                                 Form of Payment.  Except as provided under
Section 5(d) of this Program, and subject to adjustment pursuant to
Section 5(a), the Restricted Share Units earned by a Participant pursuant to an
FY13 Unit Award approved by the Committee will be payable solely in Shares.
Subject to any forfeiture conditions described herein, the Company will deliver
Shares in settlement of Restricted Share Units earned pursuant to this Program
to the Participant (or his or her estate, in the event of death) as promptly as
practicable after the applicable Vesting Date but in no event later than 2½
months after the later of (i) the last day of the calendar year, or (ii) the
last day of the Company’s fiscal year, in which the Vesting Date occurs.

 

(e)                                  Maximum Individual Award. The aggregate
payout with respect to an FY13 Unit Award shall not exceed the limitations of
Section 3(c) of the LTIP.

 

4.              Performance Period; Performance Objectives

 

(a)                                 Performance Period. The performance period
for all FY13 Unit Awards shall begin on February 3, 2013 and end on February 1,
2014 (the “Performance Period”).

 

(b)                                 Performance Grid. The number of Restricted
Share Units earned by a Participant under this Program will be determined in
accordance with the following grid. If the actual performance results fall
between two of the categories listed below, straight-line interpolation will be
used to determine the amount earned.

 

EPS of the Company
during the Performance Period

 

Percentage of Target
Restricted Share Units Earned

 

> $[ ]

 

150

%

$[ ]

 

100

%

< $[ ]

 

0

%

 

In no event will a Participant earn more Restricted Share Units pursuant to this
Program than 150% of the target number of Restricted Share Units (rounded up, if
applicable, to the next whole Share) approved by the Committee for such
Participant.

 

(c)                                  Other Change of Control Effects. Without
limitation of any forfeiture conditions pursuant to this Program or the
calculation of the applicable Vesting Date pursuant to this Program, in the
event of a Change of Control prior to the end of the Performance Period, the
number of Restricted Share Units a Participant will earn shall be the greater of
(i) the number of Restricted Share Units specified as the target

 

2

--------------------------------------------------------------------------------


 

number of Restricted Share Units approved by the Committee with respect to such
Participant’s FY13 Unit Award or (ii) if the number of Restricted Share Units
that may be earned in accordance with Section 4(b) of this Program is
determinable by the Committee, the number of Restricted Share Units earned in
accordance with Section 4(b) of this Program.

 

(d)                                 Performance Objectives. For purposes of this
Program, “EPS of the Company” shall mean the diluted earnings from continuing
operations per common share, determined in accordance with accounting principles
generally accepted in the United States (“GAAP”) and as reported in the
Company’s financial statements filed with the SEC, except that in determining
the EPS of the Company during the Performance Period for purposes of determining
the number of Restricted Share Units (expressed as a percentage of the target
number of Restricted Share Units that may be earned by a Participant) earned by
a Participant under this Program, such financial performance shall be adjusted
to remove the effects of the following items: [xxxx]

 

(e)                                  Determination. Following the end of the
Performance Period, the Committee will determine (the date of such
determination, the “Committee Determination Date”) in its sole discretion and
certify in writing, based on the EPS of the Company during the Performance
Period, the number of Restricted Share Units (expressed as a percentage of the
target number of Restricted Share Units that may be earned by the Participant)
earned under this Program in respect of FY13 Unit Awards, and that determination
shall be final and binding. The Company will notify each Participant following
the date of the Committee’s determination as to the number of Restricted Share
Units earned by such Participant. Notwithstanding anything in this Program to
the contrary, the Committee reserves the right to reduce the number of Shares
and/or Restricted Share Units earned by a Participant (including to zero) if the
Committee in its discretion determines that the number of Shares and/or
Restricted Share Units otherwise earned by the Participant would not properly
reflect the performance of the Participant or the Company, whether due to
unforeseen circumstances or otherwise.

 

(f)                                   Fractional Shares. The Company shall not
issue any fractional Shares pursuant to this Program. Any determination of
fractional Shares represented by Restricted Share Units based upon the EPS of
the Company during the Performance Period shall be rounded up to the next whole
Share.

 

5.              Vesting

 

(a)                                 Vesting Date. The “Vesting Date” for
Restricted Share Units earned pursuant to FY13 Unit Awards shall be May 1, 2017,
provided, that, if a Participant incurs a Change of Control Termination prior to
May 1, 2017, the number of Shares payable in respect of such Participant’s
Restricted Share Units and FY13 Unit Award and the Vesting Date for such
Participant shall be determined in accordance with the following:

 

Event

 

Determination of Shares

 

Vesting Date

Change of Control Termination (after end of Performance Period)

 

If a Participant’s Change of Control Termination occurs after the end of the
Performance Period but prior to May 1, 2017, where the Change of Control occurs
after the end of the Performance Period, the Participant will be entitled to the
number of Shares attributable to the number of Restricted Share Units earned in
accordance with Section 4(b) of this Program.

 

The date of the Participant’s Change of Control Termination

Change of Control Termination (before end of Performance Period)

 

If a Participant has a Change of Control Termination where the Change of Control
occurs prior to the end of the Performance Period, the Participant will be
entitled to the greater of (i) the number of Shares attributable to the number
of Restricted Share Units specified as the target number of Restricted Share
Units approved by the Committee with respect to such Participant’s FY13 Unit
Award, or (ii) if such Change of Control Termination

 

Date of the Participant’s Change of Control Termination

 

3

--------------------------------------------------------------------------------


 

Event

 

Determination of Shares

 

Vesting Date

 

 

occurs after the applicable Committee Determination Date and the number of
Restricted Share Units that may be earned in accordance with Section 4(b) of
this Program is determinable by the Committee, the number of Shares attributable
to the number of Restricted Share Units earned in accordance with
Section 4(b) of this Program.

 

 

 

(b)                                 Definitions. The following definitions apply
for purposes of this Agreement:

 

(i)                                     “Change of Control Termination” means
either (i) the Participant’s involuntary Separation from Service that occurs
after a Change in Control and that is instituted by the Company or a Subsidiary
(whichever employs the Participant) other than for Cause, or (ii) the
Participant’s Separation from Service that occurs after a Change in Control and
that is instituted by the Participant on account of Good Reason.

 

(ii)                                  “Change of Control” shall be deemed to
occur as of the first day that any one or more of the following conditions is
satisfied: (v) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than the Company or any Subsidiary or any employee benefit plan sponsored or
maintained by the Company or any Subsidiary (including any trustee of such plan
acting as trustee), becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least 50% of the total voting power represented by the Company’s
then outstanding voting securities; (w) the commencement by an entity, person or
group (other than the Company or a Subsidiary) of a tender offer or an exchange
offer for more than 50% of the outstanding capital stock of the Company; (x) the
effective time of (1) a merger or consolidation of the Company with one or more
corporations as a result of which the holders of the outstanding voting stock of
the Company immediately prior to such merger or consolidation hold less than 50%
of the voting stock of the surviving or resulting corporation, or (2) a transfer
of all or substantially all of the assets of the Company other than to an entity
of which the Company owns at least 80% of the voting stock; (y) individuals who,
as of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
other than the Board; or approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company. Notwithstanding the
foregoing, a Change of Control shall not be deemed to have occurred if (A) its
sole purpose is to change the state of the Company’s incorporation; (B) its sole
purpose is to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction; or (C) with respect to Participant, if Participant is
part of a purchasing group that effects a Change of Control.

 

4

--------------------------------------------------------------------------------


 

(iii)                               “Cause” shall mean any one or more of the
following:  (w) the Participant’s willful failure to substantially perform his
or her duties with the Company or applicable Subsidiary (other than any such
failure resulting from the Participant’s Disability), after a demand for
substantial performance is delivered to the Participant that specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed his or her duties, and the Participant has failed to
remedy the situation within fifteen (15) business days of such notice; (x) gross
negligence in the performance of the Participant’s duties which results in
material financial harm to the Company; (y) the Participant’s conviction of, or
plea of guilty or nolo contendere, to any felony or any other crime involving
the personal enrichment of the Participant at the expense of the Company or
shareholders of the Company; or (z) the Participant’s willful engagement in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise.

 

(iv)                              “Good Reason” means any of the following
conditions to which a Participant does not consent: (i) a material diminution in
the Participant’s base compensation; (ii) a material diminution in the
Participant’s authority, duties or responsibilities; (iii) a material diminution
in the authority, duties or responsibilities of the supervisor to whom the
Participant is required to report; or (iv) a material change in the geographic
location at which the Participant must perform the services hereunder.  To
Separate from Service on account of Good Reason, the Participant must, within 90
days after the initial existence of such condition, give the Company or the
Subsidiary (whichever is his employer) written notice describing the condition
that the Participant believes constitutes Good Reason hereunder and declaring
his intention to terminate for Good Reason. The Company or its Subsidiary
(whichever was notified) will have 30 days to remedy the condition and prevent
the Good Reason Separation from Service. If the condition is not cured within
such 30-day period, the Participant’s employment shall be deemed to be
terminated, such that he has a Separation from Service for Good Reason,
effective as of the end of such 30-day period.

 

(v)                                 “Section 409A” shall mean Section 409A of
the Internal Revenue Code of 1986, as amended.

 

(vi)                              “Separation from Service” shall mean a
“separation from service” within the meaning of Section 409A.

 

(vii)                           “Vesting Period” shall mean the period
commencing on the day following the end of the Performance Period and continuing
until the applicable Vesting Date pursuant to this Program.

 

(c)                                  Forfeiture. Except as specifically provided
pursuant to Section 5(a) above or the Committee determines otherwise in its sole
discretion, a Participant will completely forfeit his or her right in respect of
Restricted Share Units, any FY13 Unit Awards, dividend equivalents and to any
Shares under this Program (and shall receive no consideration from the Company
on account of such forfeiture or any damages or compensation for the loss or
forfeiture of any Restricted Share Units, FY13 Unit Awards, dividend
equivalents, Shares or any rights or benefits under the Program) if his or her
employment with the Company and all Subsidiaries terminates for any reason
whatsoever (whether lawfully or in breach) before May 1, 2017.

 

(d)                                 Absence of Exchange. If for any reason,
including a Change of Control, the Shares cease to exist or are no longer traded
on the New York Stock Exchange, the NASDAQ Stock Market or any other nationally
recognized stock exchange, in lieu of the Company delivering Shares in
settlement of Restricted

 

5

--------------------------------------------------------------------------------


 

Share Units earned pursuant to this Program in accordance with Section 3(d)
above, the Company shall, provided the Participant's interest in the Restricted
Share Units have not been forfeited in accordance with this Program, pay to the
Participant (or his or her estate, in the event of death) an amount in cash
equal to the number of Shares (based on the Fair Market Value of the Shares on
the last trading day prior to such date the Shares ceased to exist or were no
longer traded on an applicable stock exchange) the Participant would otherwise
have received absent such event.  Such cash payment shall be made at the same
time as provided in Section 3(d).

 

6.              Clawback.

 

(a)                                 Terms of Clawback. Notwithstanding anything
in the Program to the contrary, in the event that the Company is required to
materially restate its financial statements at any time prior to the third (3rd)
anniversary of a Participant’s applicable Vesting Date (excluding a material
restatement of such financial statements due solely to a change in accounting
principles generally accepted in the United States or such other accounting
principles that may be adopted by the U.S. Securities and Exchange Commission
and are or become applicable to the Company), the Committee may, in its
discretion, (a) cancel the FY13 Unit Award and Restricted Share Units earned
hereunder, in whole or in part, whether or not vested (so long as Shares have
not yet been issued) and/or (b) require the Participant to repay to the Company
an amount equal to all or any portion of the value of any or all of the Shares
that have been issued to the Participant (valued as of the Vesting Date
applicable to such Shares). Such cancellation or repayment obligation shall be
effective as of the date specified by the Committee.

 

(b)                                 Form of Repayment. Any repayment obligation
may be satisfied in Shares (based on the Fair Market Value of the Shares on the
date of repayment) or cash or a combination thereof and the Committee may
provide for an offset to any future payments owed by the Company or any
Subsidiary to the Participant if necessary to satisfy the repayment obligation;
provided, however, that if any such offset is prohibited under applicable law,
the Committee shall not permit any offsets and may require immediate repayment
by the Participant.

 

(c)                                  Modification to Clawback. Notwithstanding
the foregoing, to the extent required to comply with applicable law and/or any
clawback policy adopted by the Company after the Effective Date, the Committee
may unilaterally amend this Section 6, and any such amendment shall be made by
providing notice of such amendment to the Participants, and such amendment shall
be binding on the Participant; provided, regardless of whether the Company makes
such a unilateral amendment to this Section 6 or provides such notice to the
Participants, this Section shall be deemed consistent with any clawback policy
adopted by the Company after the Effective Date and each Participant shall be
bound thereby.

 

7.              Voting Rights; Dividend Equivalents

 

(a)                                 No Shareholder Rights.  Participants will
have no voting rights with respect to Restricted Share Units or, except as
otherwise provided in this Section 7, any of the rights of a shareholder with
respect to any Shares issuable upon the vesting of Restricted Share Units.

 

(b)                     Payment to Participants Employed by U.S. Legal Entities.
Subject to Section 5(c), for Participants employed by the Company or a
Subsidiary organized in the United States, from the period of time commencing
with the Committee Determination Date and continuing until Shares have been paid
in settlement of Restricted Share Units in accordance with this Program, a
Participant shall have the right to receive cash amounts equivalent to any
dividends Oxford may pay on its Shares with respect to Shares the Participant
would otherwise have the right to receive in respect of outstanding Restricted
Share Units.  Amounts payable pursuant to this subsection shall be paid, in
cash, as soon as practicable following the date on which dividends are paid by
the Company on its Shares, but in no event more than sixty (60) calendar days
following the applicable record date for such cash dividend.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Payment to Participants Employed by
non-U.S. subsidiaries. Subject to Section 5(c), for Participants employed by the
Company or a Subsidiary organized outside of the United States, cash amounts
equivalent to any dividends Oxford may pay on its Shares from and after the
Committee Determination Date and continuing until Shares have been paid in
settlement of Restricted Share Units in accordance with this Program will become
payable with respect to the Shares a Participant has the opportunity to receive
in respect of the Restricted Share Units, but shall not become due until the
time Participant receives Shares (or cash, pursuant to Section 5(d)) in
accordance with this Program, whereupon such dividend equivalents shall be paid
to Participant in cash subject to any tax withholding obligations. To the extent
that the right to receive Shares (or cash, pursuant to Section 5(d)) under this
Program is forfeited, all dividends equivalents otherwise payable with respect
to such Shares shall also be forfeited.

 

8.              Adjustments

 

FY13 Unit Awards and Restricted Share Units under this Program will be subject
to adjustment or substitution in accordance with Section 10 of the LTIP.

 

9.              Code Section 409A Compliance

 

To the extent applicable, it is intended that all FY13 Unit Awards and this
Program will be exempt from, or alternatively in compliance with, the provisions
of Code Section 409A. All FY13 Unit Awards and this Program will be interpreted
and administered in a manner consistent with this intent, and any provision that
would cause an FY13 Unit Award or this Program to fail to satisfy Code
Section 409A will have no force and effect until amended to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by Code
Section 409A and may be made by the Company without a Participant’s consent).

 

10.       Delay of Payment

 

Notwithstanding anything in Section 3(d) or Section 5(d) to the contrary, if the
Company reasonably anticipates that the deduction with respect to all or part of
any payment due to a Participant under this Program, including the issuance or
delivery of Shares, would be limited by the application of Code Section 162(m),
the Company, in its sole discretion, may delay such payment in whole or in part
until a date that is no later than 2 ½ months following the end of the calendar
year in which such payment is no longer subject to a substantial risk of
forfeiture within the meaning of Code Section 409A.  In addition, the Company
may further delay such payment to the extent that the requirements of Treasury
Regulations Section 1.409A-1(b)(4)(ii) are satisfied.

 

11.       Non-Transferability

 

A Participant’s interest in any FY13 Unit Awards and Restricted Share Units are
not transferable. Without limitation of the foregoing, no FY13 Unit Awards or
Restricted Share Units may be anticipated, alienated, encumbered, sold, pledged,
assigned, transferred or subjected to any charge or legal process, and any sale,
pledge, assignment or other attempted transfer shall be null and void.

 

12.       Amendment; Termination

 

The Committee may amend or terminate this Program at any time and for any
reason; provided, that, no such amendment or termination shall adversely affect
a Participant’s rights with respect to an outstanding FY13 Unit Award or
Restricted Share Units.  Without limitation of the foregoing, if any provision
of this Program would cause compensation to be includible in a Participant’s
income pursuant to Code §409A(a)(1), then the Company may amend this Program in
such a way as to cause substantially similar economic results without causing
such inclusion; any such amendment shall be made by providing notice of such
amendment to the affected Participants, and shall be binding on such
Participants.

 

7

--------------------------------------------------------------------------------


 

13.       Electronic Delivery and Signature

 

Each Participant consents and agrees to electronic delivery of any LTIP or
Program documents, proxy materials, annual reports and other related documents.
If the Company establishes procedures for an electronic signature system for
delivery and acceptance of any LTIP or Program documents (including documents
relating to any award or grant made under this Program) which comply with
applicable laws (including, if applicable, the Electronic Communications Act
2000), such Participant consents to such procedures and agrees that the
Participant’s electronic signature is the same as, and shall have the same force
and effect as, the Participant’s manual signature.  Each Participant consents
and agrees that any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
LTIP or this Program, including any award or grant made under this Program.

 

14.       Tax Withholding

 

The Company and any Subsidiary which act as a Participant’s employer shall have
the right to (a) make deductions from the number of Shares and any cash payments
with respect to dividend equivalents otherwise deliverable to a Participant
pursuant to this Program (and any other amounts payable under this Program) in
an amount sufficient to satisfy withholding of any federal, state, local or
foreign taxes required by law, (b) take such other action as may be necessary or
appropriate to satisfy any tax or similar required withholding obligations, or
(c) enter into such elections as the Company may require or request immediately
before (or within the prescribed time limits) any Shares are issued pursuant to
this Program for the purposes of any taxes.

 

15.       No Guarantee of Employment

 

Participation in this Program and all FY13 Unit Awards are voluntary,
discretionary, deferred and contingent bonuses, being made at the discretion of
the Committee and do not constitute a commitment to make any future awards. Any
FY13 Unit Award and any payments made pursuant to this Program will not be
considered salary or other compensation for the purposes of any severance pay or
similar allowance, except where required by law. This Program shall not confer
upon any Participant any right with respect to continuance of employment with
the Company or a Subsidiary, nor shall it interfere in any way with any right
that the Company or a Subsidiary would otherwise have to terminate a
Participant’s employment at any time. Notwithstanding any other provision of
this Program:

 

(a)                                 the LTIP and this Program shall not form any
part of any contract of employment between a Participant and the Company or any
Subsidiary, and they shall not confer on a Participant any legal or equitable
rights (other than those constituting the Restricted Share Units) against the
Company or any Subsidiary, directly or indirectly, or give rise to any cause of
action in law or in equity against the Company or any Subsidiary;

 

(b)                                 the benefits to a Participant under this
Program shall not form any part of a Participant’s wages or remuneration or
count as pay or remuneration for pension fund or other purposes (unless
otherwise specified in such plans); and

 

(c)                                  in no circumstances will a Participant on
ceasing to hold office or employment by virtue of which Participant is or may be
eligible to participate in the Program be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under this Program
which Participant might otherwise have enjoyed whether such compensation is
claimed by way of damages for wrongful dismissal or other breach of contract or
by way of compensation for loss of office or otherwise.

 

16.       Data Privacy

 

Information about the Participant and Participant’s FY13 Unit Awards, Restricted
Share Units and/or any Shares granted hereunder may be collected, recorded and
held, used, transferred and disclosed for any purpose

 

8

--------------------------------------------------------------------------------


 

relating to the administration of this Program. Each Participant understands and
acknowledges that such processing of the information (which may include the
Participant’s personal data) may need to be carried out by the Company,
Subsidiaries and third party administrators whether such persons are located
within the Participant’s country or elsewhere, where data protection laws may
not be comparable to the Participant’s country of residence.  Each Participant
consents to the processing and transfer of information relating to the
Participant and receipt of the awards under this Program in any one or more of
the ways referred to above.

 

17.       Governing Law

 

This Program will be construed, administered and governed in all respects under
and by the applicable laws of the State of Georgia, without regard to any
conflicts or choice of law rule or principle.

 

9

--------------------------------------------------------------------------------